Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to original filings made on 12/04/2020. Claims 1 and 7 are amended. Claims 1-12 are pending.
Response to Arguments
Examiner’s Remarks - Specification (Title)
	The examiner maintains the objection to applicant’s specification noting that applicant’s newly amended title of, “SYSTEM AND METHOD FOR MODELING CROWD-SOURCED EVENT DATA FOR REFINING RISK MANAGEMENT BASED ON PREDICTIONS OF FUTURE EVENTS”, does not clearly indicate the claimed invention.
Examiner’s Remarks - Double Patenting
	Examiner withdraws the rejection made under Double Patenting in view of applicant’s approved Terminal Disclaimer. 
Examiner’s Remarks - 35 USC § 101
Examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC § 101. 
Examiner’s Remarks - 35 USC § 103

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alba et al. (US Patent Publication No. 2010/0223226 and Alba hereinafter) in the view of Andrew et al. (US Patent Publication No. 2012/0296845 and Andrew hereinafter) and further in view of Mascaro et al. (US Patent Publication No. 2012/0066667 and Mascaro hereinafter).

As to claims 1 and 7, Alba teaches a system for crowd-sourced refinement of natural phenomenon for risk management and contract validation, comprising: 

and operating on at least one processor of, a computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to (i.e., …Alba teaches as part of his claim 9 limitation readable instructions):
automatically gather data from a plurality of Internet-enabled sources including social media, search engine results, website data, and news outlets (i.e., …teaches in paragraph 0118 the following: : “some information from sites ingested by the system is from a scraper”.); 
send gathered data to a sensor fusion suite over a network (i.e., …teaches in paragraph 00118 the following: “some information from sites ingested by the system is from a scraper”); 
a sensor fusion suite comprising at least a network adapter (i.e., …illustrates in figure 5,  adapter), a data ingester (i.e., …teaches in paragraph 00118 the following: “some information from sites ingested by the system is from a scraper”), 
data transformer (i.e., …illustrates in figure 5,  data transformer), a data analyzer (i.e., …illustrates in figure 5,  data analyzer), a multidimensional time-series database (i.e., …illustrates in figure 5,  database), 
a third plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device (i.e., …Alba teaches as part of his claim 9 limitation readable instructions), 
wherein the third plurality of programming instructions (i.e., …Alba teaches as part of his claim 9 limitation readable instruction), when operating on the processor (i.e., …Alba teaches as part of his claim 9 limitation readable instruction), 
cause the computing device to: ingest data from at least a webcrawler (i.e., …teaches in paragraph 00118 the following: “some information from sites ingested by the system is from a scraper”) 

record received data and the time of reception (i.e., …teaches in paragraph 0121 the following: “a historical capture of wanted information from a screen scraper may be used as a template to compare future scrapes.”);
and the timestamp of data retrieval from the webcrawler in the multidimensional time-series database (i.e., …teaches in paragraph 0121 the following: “a historical capture of wanted information from a screen scraper may be used as a template to compare future scrapes.”).

Alda does not expressly teach:
construct models of predicting future events or outcomes of occurring events based on analyzed data; 
record the data analysis and the constructed model and associated times of analysis and construction in the multidimensional time-series database; 
and make the results of the data ingestion and analysis available for viewing to an operating system.
In this instance the examiner notes the teachings of prior art reference Andrew.
	With regards to applicant’s claim limitation element of, “construct models of predicting future events or outcomes of occurring events based on analyzed data”, Andrew teaches paragraph 0067 the following: “webcrawlers and screen scrapers have been used to extract available information and data for subsequent processing and analysis, e.g., formatting/reformatting, structured/unstructured data. Companies may use this information to create or improve a corporate or product image or identity in the minds of customers, this is increasingly significant in the context of CSR and environmental responsibility. Systems that can discern from the information, e.g., text, any underlying "sentiment" or 
	With regards to applicant’s claim limitation element of, “record the data analysis and the constructed model and associated times of analysis and construction in the multidimensional time-series database”,  Andrew teaches in paragraph 0078 the following: “P=>Q, is extracted from a large textual database at time where Q stands for a high-impact event and P stands for a prerequisite of Q which is causally or statistically connected to Q by and precedes Q in time. Unless otherwise stated or indicated herein, the implication”.
With regards to applicant’s claim limitation element of, “and make the results of the data ingestion and analysis available for viewing to an operating system”, teaches in paragraph 0079 the following: “a display for displaying results from the computer”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alda with the teachings of Andrew by including the feature of data modeling. Utilizing data modeling as taught by Andrew above allows a system to provide comprehensive analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Alda's system will obtain the capability to provide enhanced data analysis. 

The system of Alda and Andrew do not expressly teach:
at least one physical sensor and the timestamp of data retrieval from the at least one physical sensor, 
perform analysis using a directed computational graph on the received data.
	In this instance the examiner notes the teachings of prior art reference Mascaro. 

 	With regards to applicant’s claim limitation element of, “perform analysis using a directed computational graph on the received data”, teaches in paragraphs 0042 and 0043 the following: “[0042] Method 400 also includes an act of sending the monitored dataflow data to the dataflow visualizer for display, … monitor 140 may send monitoring data 341 to dataflow visualizer 360 for display on display 380, such that the data can be displayed in various forms …[0043] The dataflow visualizer also includes an executing graph visualizer 370 which displays the following dataflow data (371): the job graph 107 at a particular stage, the computational vertices 108 that have been executed, the computational vertices that are ready to run (as determined by graph manager 120) and the computational vertices that are not ready to run (also as determined by the graph manager).”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alda and Andrew with the teachings of Mascaro by including the feature of sensor data acquisition and analysis. Utilizing sensor data acquisition and analysis as taught by Mascaro above allows a system to provide comprehensive data gathering and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Alda and Andrew will obtain the capability to provide enhanced event predictions. 

As to claims 2 and 8, Alda teaches a system of claim 1, wherein the sensor fusion suite further ingests data from a network-enabled financial market crawler, which may automatically gather data from financial markets including stock prices and trades (i.e., ..teaches in paragraph 0130 the following: “stock prices are being extracted from a website by the scraper,”.).

As to claims 3 and 9, Alda teaches a system of claim 1, wherein the sensor fusion suite further ingests data from manual data entry, including human observers during a natural disaster entering data into the sensor fusion suite over a network (i.e., …teaches in paragraph 0036 the following: “software ingestor modules of an intake platform”. …further teaches in figure 5 a keyboard for manual entry of data.).

As to claims 4 and 10, Alda teaches a system of claim 1, wherein the sensor fusion suite further ingests data from network connected cameras, including either or all of video, audio, and image data (i.e., …teaches capability to receive audio from a microphone in paragraph 0099).

As to claims 5 and 11, the system of Alda teaches data gathering however Alda does not expressly teach a system of claim 1, wherein the sensor fusion suite uses machine learning techniques to construct predictive models of received data.
In this instance the examiner notes the teachings of prior art reference Andrew.
Andrew teaches paragraph 0067 the following: “webcrawlers and screen scrapers have been used to extract available information and data for subsequent processing and analysis, e.g., formatting/reformatting, structured/unstructured data. Companies may use this information to create or improve a corporate or product image or identity in the minds of customers, this is increasingly significant in the context of CSR and environmental responsibility. Systems that can discern from the information, e.g., text, any underlying "sentiment" or "opinion" represented by the expressions are very useful in forming predictive models. This is often referred to as sentiment or opinion mining and also as "sentic" or "affective" computing. T”


As to claims 6 and 12, Alda teaches a system of claim 5, wherein the machine learning techniques include gamification of data through adversarial training of either or both of current and historic predictive models (i.e., …teaches in paragraph 0121 the following: “a historical capture of wanted information from a screen scraper may be used as a template to compare future scrapes.”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497